Name: Commission Regulation (EC) No 2319/2002 of 13 December 2002 replacing the Annexes to Regulation (EEC) No 3846/87 establishing an agricultural product nomenclature for export refunds
 Type: Regulation
 Subject Matter: trade policy;  agricultural structures and production
 Date Published: nan

 Avis juridique important|32002R2319Commission Regulation (EC) No 2319/2002 of 13 December 2002 replacing the Annexes to Regulation (EEC) No 3846/87 establishing an agricultural product nomenclature for export refunds Official Journal L 354 , 30/12/2002 P. 0001 - 0051Commission Regulation (EC) No 2319/2002of 13 December 2002replacing the Annexes to Regulation (EEC) No 3846/87 establishing an agricultural product nomenclature for export refundsTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organisation of the market in cereals(1), as last amended by Regulation (EC) No 1666/2000(2), and the other Regulations on common organisations of the markets in agricultural products,Having regard to Commission Regulation (EEC) No 3846/87 of 17 December 1987 establishing an agricultural product nomenclatures for export refunds(3), as last amended by Regulation (EC) No 1007/2002(4), and in particular the last paragraph of Article 3 thereof,Whereas:(1) The last paragraph of Article 3 of Regulation (EEC) No 3846/87 provides for the publication of the full version of the refund nomenclature on 1 January 2003 as it ensues from the regulatory provisions on export arrangements for agricultural products.(2) To this end, the amendments of Annex I to Regulation (EEC) No 3846/87 resulting from the adoption of Commission Regulation (EC) No 749/2002(5) and Commission Regulation (EC) No 1007/2002 should be taken into consideration,HAS ADOPTED THIS REGULATION:Article 1The Annexes to Regulation (EEC) No 3846/87 as hereby replaced by the Annexes to this Regulation.Article 2This Regulation shall enter into force on 1 January 2003.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 13 December 2002.For the CommissionFranz FischlerMember of the Commission(1) OJ L 181, 1.7.1992, p. 21.(2) OJ L 193, 29.7.2000, p. 1.(3) OJ L 366, 24.12.1987, p. 1.(4) OJ L 153, 13.6.2002, p. 8.(5) OJ L 115, 1.5.2002, p. 20.ANNEX IAGRICULTURAL PRODUCT NOMENCLATURE FOR EXPORT REFUNDSCONTENTS>TABLE>1. Cereals and wheat or rye flour, groats or meal>TABLE>2. Rice and broken rice>TABLE>3. Products processed from cereals>TABLE>4. Cereal-based compound feedingstuffs>TABLE>5. Beef and veal>TABLE>NB:Article 33 of Council Regulation (EC) No 1254/1999 (OJ L 160, 26.6.1999, p. 21) provides that no export refunds are to be granted on products imported from third countries and re-exported to third countries.6. Pigmeat>TABLE>7. Poultrymeat>TABLE>8. Eggs>TABLE>9. Milk and milk products>TABLE>>TABLE>10. Fruits and vegetables>TABLE>11. Products processed from fruits and vegetables>TABLE>12. Olive oil>TABLE>13. White and raw sugar without further processing>TABLE>14. Syrups and other sugar products>TABLE>15. Wine>TABLE>ANNEX IIDestination codes for export refundsA00 All destinations (third countries, other territories, victualling and destinations treated as exports from the Community).A01 Other destinations.A02 All destinations except for the United States of America.A03 All destinations except for Switzerland.A04 All third countries.A05 Other third countries.A10 EFTA countries (European Free Trade Association)Iceland, Norway, Liechtenstein, Switzerland.A11 ACP States (African, Caribbean and Pacific States party to the LomÃ © Convention)Angola, Antigua and Barbuda, Bahamas, Barbados, Belize, Benin, Botswana, Burkina Faso, Burundi, Cameroon, Cape Verde, Central African Republic, Comoros (except for Mayotte), Congo, Democratic Republic of the Congo, Cote d'Ivoire, Djibouti, Dominica, Ethiopia, Fiji Islands, Gabon, Gambia, Ghana, Grenada, Guinea, Guinea-Bissau, Equatorial Guinea, Guyana, Haiti, Jamaica, Kenya, Kiribati, Lesotho, Liberia, Madagascar, Malawi, Mali, Mauritius, Mauritania, Mozambique, Namibia, Niger, Nigeria, Uganda, Papua New Guinea, Dominican Republic, Rwanda, Saint Kitts and Nevis, Saint Vincent and the Grenadines, Saint Lucia, Solomon Islands, Samoa, SÃ £o TomÃ © and PrÃ ­ncipe, Senegal, Seychelles, Sierra Leone, Somalia, Sudan, Suriname, Swaziland, Tanzania, Chad, Togo, Tonga, Trinidad and Tobago, Tuvalu, Vanuatu, Zambia, Zimbabwe.A12 Countries or territories of the Mediterranean BasinCeuta and Melilla, Gibraltar, Malta, Turkey, Albania, Slovenia, Croatia, Bosnia and Herzegovina, Federal Republic of Yugoslavia, Former Yugoslav Republic of Macedonia, Morocco, Algeria, Tunisia, Libya, Egypt, Cyprus, Lebanon, Syria, Israel, West Bank and Gaza Strip, Jordan.A13 OPEC States (Organisation of Petroleum Exporting Countries)Algeria, Libya, Nigeria, Gabon, Venezuela, Iraq, Iran, Saudi Arabia, Kuwait, Qatar, United Arab Emirates, Indonesia.A14 ASEAN countries (Association of South-East Asian Nations)Myanmar, Thailand, Laos, Vietnam, Indonesia, Malaysia, Brunei, Singapore, Philippines.A15 Countries of Latin AmericaMexico, Guatemala, Honduras, El Salvador, Nicaragua, Costa Rica, Haiti, Dominican Republic, Colombia, Venezuela, Ecuador, Peru, Brazil, Chile, Bolivia, Paraguay, Uruguay, Argentina.A16 SAARC countries (South Asian Association for Regional Cooperation)Pakistan, India, Bangladesh, Maldives, Sri Lanka, Nepal, Bhutan.A17 Countries of the EEA (European Economic Area) other than the European UnionIceland, Norway, Liechtenstein.A18 CEEC countries (Central and eastern European Countries)Estonia, Latvia, Lithuania, Poland, Czech Republic, Slovakia, Hungary, Romania, Bulgaria, Albania, Slovenia, Croatia, Bosnia and Herzegovina, Federal Republic of Yugoslavia, Former Yugoslav Republic of Macedonia.A19 NAFTA countries (North-American Free Trade Agreement)United States of America, Canada, Mexico.A20 Mercosur countries (Southern Cone Common Market)Brazil, Paraguay, Uruguay, Argentina.A21 Newly industrialised counties of AsiaSingapore, South Korea, Taiwan, Hong Kong.A22 Dynamic Asian economiesThailand, Malaysia, Singapore, South Korea, Taiwan, Hong Kong.A23 APEC countries (Asia-Pacific economic cooperation)United States of America, Canada, Mexico, Chile, Thailand, Indonesia, Malaysia, Brunei, Singapore, Philippines, China, South Korea, Japan, Taiwan, Hong Kong, Australia, Papua New Guinea, New Zealand.A24 Commonwealth of Independent StatesUkraine, Belarus, Moldova, Russia, Georgia, Armenia, Azerbaijan, Kazakhstan, Turkmenistan, Uzbekistan, Tajikistan, Kyrghyzstan.A25 Non-EU OECD countries (Organisation for Economic Cooperation and Development)Iceland, Norway, Switzerland, Turkey, Czech Republic, Poland, Hungary, United States of America, Canada, Mexico, South Korea, Japan, Australia, Australian Pacific Territories, New Zealand, New Zealand Pacific Territories.A26 European countries or territories outside the European UnionIceland, Norway, Liechtenstein, Switzerland, Faeroe Islands, Andorra, Gibraltar, Vatican City, Malta, Turkey, Estonia, Latvia, Lithuania, Poland, Czech Republic, Slovakia, Hungary, Romania, Bulgaria, Albania, Ukraine, Belarus, Moldova, Russia, Slovenia, Croatia, Bosnia and Herzegovina, Federal Republic of Yugoslavia, Former Yugoslav Republic of Macedonia, Cyprus.A27 Africa (A28) (A29)Countries or territories of North Africa, other countries of Africa.A28 Countries or territories of North AfricaCeuta and Melilla, Morocco, Algeria, Tunisia, Libya, Egypt.A29 Other countries of AfricaSudan, Mauritania, Mali, Burkina Faso, Niger, Chad, Cape Verde, Senegal, Gambia, Guinea-Bissau, Guinea, Sierra Leone, Liberia, Cote d'Ivoire, Ghana, Togo, Benin, Nigeria, Cameroon, Central African Republic, Equatorial Guinea, SÃ £o TomÃ © and Principe, Gabon, Congo, Democratic Republic of the Congo, Rwanda, Burundi, Saint Helena and Dependencies, Angola, Ethiopia, Eritrea, Djibouti, Somalia, Kenya, Uganda, Tanzania, Seychelles and Dependencies, British Indian Ocean Territory, Mozambique, Madagascar, Mauritius, Comoros, Mayotte, Zambia, Zimbabwe, Malawi, South Africa, Namibia, Botswana, Swaziland, Lesotho.A30 America (A31) (A32) (A33)North America, Central America and the Antilles, South America.A31 North AmericaUnited States of America, Canada, Greenland, Saint Pierre and Miquelon.A32 Central America and the AntillesMexico, Bermuda, Guatemala, Belize, Honduras, El Salvador, Nicaragua, Costa Rica, Panama, Anguilla, Cuba, Saint Kitts and Nevis, Haiti, The Bahamas, Turks and Caicos Islands, Dominican Republic, US Virgin Islands, Antigua and Barbuda, Dominica, Cayman Islands, Jamaica, Saint Lucia, Saint Vincent, British Virgin Islands, Barbados, Montserrat, Trinidad and Tobago, Grenada, Aruba, Netherlands Antilles.A33 South AmericaColombia, Venezuela, Guyana, Suriname, Ecuador, Peru, Brazil, Chile, Bolivia, Paraguay, Uruguay, Argentina, Falkland Islands.A34 Asia (A35) (A36)Near and Middle East, other countries of Asia.A35 Near and Middle EastGeorgia, Armenia, Azerbaijan, Lebanon, Syria, Iraq, Iran, Israel, West Bank and Gaza Strip, Jordan, Saudi Arabia, Kuwait, Bahrain, Qatar, United Arab Emirates, Oman, Yemen.A36 Other countries of AsiaKazakhstan, Turkmenistan, Uzbekistan, Tajikistan, Kyrghyzstan, Afghanistan, Pakistan, India, Bangladesh, Maldives, Sri Lanka, Nepal, Bhutan, Myanmar, Thailand, Laos, Vietnam, Cambodia, Indonesia, Malaysia, Brunei, Singapore, Philippines, Mongolia, China, North Korea, South Korea, Japan, Taiwan, Hong Kong, Macao.A37 Oceania and the polar regions (A38) (A39)Australia and New Zealand, other countries of Oceania and the polar regions.A38 Australia and New ZealandAustralia, Australian Pacific Territories, New Zealand, New Zealand Pacific Territories.A39 Other countries of Oceania and the polar regionsPapua New Guinea, Nauru, Solomon Islands, Tuvalu, New Caledonia and Dependencies, American Pacific Territories, Wallis and Futuna, Kiribati, Pitcairn, Fiji, Vanuatu, Tonga, Samoa, Northern Marianas, French Polynesia, Federated States of Micronesia (Yap, Kosrae, Chunk, Pohnpei), Marshall Islands, Palau, Polar Regions.A40 Overseas countries of territories (OCTs)French Polynesia, New Caledonia and Dependencies, Wallis and Futuna, French Southern and Antarctic Lands, Saint Pierre and Miquelon, Mayotte, Netherlands Antilles, Aruba, Greenland, Anguilla, Cayman Islands, Falkland Islands, South Sandwich Islands and Dependencies, Turks and Caicos Islands, British Virgin Islands, Montserrat, Pitcairn, Saint Helena and Dependencies, British Antarctic Territories, British Indian Ocean Territory.A96 Communes of Livigno and Campione d'Italia, Heligoland.A97 Victualling and destinations treated as exports from the CommunityDestinations referred to in Articles 36, 44 and 45 of Regulation (EC) No 800/1999 (OJ L 102, 17.4.1999, p. 11).